USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

MONK LLP kharrington@homlegal.com

ATTORNEYS-AT-LAW

> sein 81 Main Stree ] POC #_—_—Tanmo-|
C KO KEVIN J. HARRINGTON, PARTNER

January 15, 2020
Via ECF
Hon. Analisa Torres
United States. District Judge
United States District Court-SDNY
500 Pearl Street
New York, NY 10007

Re: Sydney Hyman v. Andrew Fabbri and Jessica Cohen
Case No. 19-civ. 10506 (AT)

Deat Judge Torres:

Good afternoon, Your Honor. I am writing to the Court at this time to convey a request
that our fitm received by email last night at 9:21:06 p.m. from opposing counsel David Kasell of
the Kasell Law Firm in Long Island City, New York. Mr. Kassel is requesting the Court’s
consideration in adjourning the Initial Pretrial Conference currently scheduled for January 21,
2020 at 10:40 a.m. A copy of Mr. Kasell’s email request to my partner Michael Freudenberg is
attached hereto as Exhibit A. Mr. Kasell indicates that he has been hospitalized as a result of his
medical condition of advanced multiple sclerosis, and when he is discharged he expects that he
will have to be discharged to a rehabilitation facility due to his current medical crisis. Under
these circumstances, Plantiff Sydney Hyman has no objection to Mr. Kasell’s request.

We are sending a copy of the Court’s Civil Case Management Plan, as well as a copy of
the Initial Pretrial Conference Order to Mr. Kasell, and will submit the required joint letter and
Civil Case Management Plan and Scheduling Order to the Court as soon as possible hereafter,
subject to opposing counsel’s ability to participate in the exchange of information required to
complete these documents.

Thank you in advance for your consideration of this request.

Sincefély yours,

GRANTED. The initial pretrial conference scheduled for
January 21, 2020 is ADJOURNED to February 4, 2020,
at 11:20 a.m. By January 28, 2020, the parties shall
submit their proposed case management and joint letter.
The Court is sorry to hear about Mr. Kasell's
hospitalization and wishes him well.

SO ORDERED. Oj-

Dated: January 15, 2020 ANALISA TORRES
New York, New York United States District Judge

 
